DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 2/17/2021. Claim 1 is amended. Claims 2 and 3 are cancelled.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Matsuse (JP2014082115) in view of Yamamoto (JP 2017-045549), on claims 1, 3-5 are withdrawn because the Applicants amended the claims. 
The rejection under 35 U.S.C. 103 as being unpatentable over Matsuse (JP2014082115) in view of Yamamoto (JP 2017-045549) in further view of Minggao on claim 2 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1, 4-12 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell control method comprising collecting state data of a fuel cell by a controller. The state data of the fuel cell includes electrode membrane water content, air pressure of a cathode, hydrogen pressure of an anode, coolant temperature, and stack current. The controller estimates an effective catalytic amount of the fuel cell stack to derive a mathematical voltage model based on the collected data. Estimating of the effective catalytic amount includes applying, by the controller, the collected state date into a voltage calculation equation and approximating the derived mathematical voltage model to a measured voltage to estimate the effective catalytic amount. Operating, by the controller, a fuel cell system based on the estimated effective catalytic amount to optimize efficiency of the fuel cell system. 
The closest prior art is JP2014082115 to Matsuse discloses a fuel cell control method comprising a controller collecting state data of the fuel cell. The Matsuse reference disclose to include utilization rate of the electrode catalyst as a collected data (claim 7) to optimize efficiency of the fuel cell system (Abstract). The Matsuse reference does to specify the amount of effective catalyst is estimated, however, the Matsuse reference does not disclose, nearly disclose or provide motivation to modify the fuel cell system method to comprise collecting state data of a fuel cell by a controller. The state data of the fuel cell includes electrode membrane water content, air pressure of a cathode, hydrogen pressure of an anode, coolant temperature, and stack current. The controller estimates an effective catalytic amount of the fuel cell stack to derive a mathematical voltage model based on the collected data. Estimating of the effective 
The prior art JP 2017-045549 to Yamamoto reference discloses a simulation that includes the utilization rate of the electrode catalyst is found by finding the catalyst amount (Applicant’s effective catalytic amount; s001). However, the Yamamoto reference does not disclose, nearly disclose or provide motivation to modify the fuel cell system method to comprise collecting state data of a fuel cell by a controller. The state data of the fuel cell includes electrode membrane water content, air pressure of a cathode, hydrogen pressure of an anode, coolant temperature, and stack current. The controller estimates an effective catalytic amount of the fuel cell stack to derive a mathematical voltage model based on the collected data. Estimating of the effective catalytic amount includes applying, by the controller, the collected state date into a voltage calculation equation and approximating the derived mathematical voltage model to a measured voltage to estimate the effective catalytic amount. Operating, by the controller, a fuel cell system based on the estimated effective catalytic amount to optimize efficiency of the fuel cell system.
The prior art CN 1624490 to MINGGAO discloses flooding diagnosis method of the fuel cell membrane and the measured pressure drop is related and are critical to the fuel cell efficiency. However, the MINGGAO does not disclose, nearly disclose or provide motivation to modify the fuel cell system method to comprise collecting state . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725